Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 31, 2017

                                      No. 04-16-00586-CV

                                     NINJA JUMP, INC.,
                                         Appellant

                                                v.

  Luz LOBO and Jorge Lobo, Individually, and as next friend of Aaron Joshua Lobo, a minor,
                                       Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04073
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Irene Rios, Justice

        The parties have filed a Joint Motion to Abate Appeal pending finalization of the parties’
written settlement agreement. The parties’ joint motion is GRANTED. It is ORDERED that the
appellant file a motion requesting an appropriate disposition of this appeal within thirty days
from the date of this order. TEX. R. APP. P. 42.1, 43.2; see Caballero v. Heart of Texas Pizza,
L.L.C., 70 S.W.3d 180, 180 (Tex. App.—San Antonio 2001, no pet.).


It is so ORDERED on this 31st day of October, 2017.

                                                            PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court